—Order, Surrogate’s Court, New York County (Eve Preminger, S.) entered on or about April 6, 1994, which, inter alia, awarded petitioner $7,500 plus interest, unanimously modified, on the facts, to reduce the amount of petitioner-appellant’s net recovery to $6,500, and otherwise affirmed, without costs. Appeal from an order, same court and. Surrogate, entered on or about March 17, 1994, which, inter alia, treated a motion to strike a misstatement as a motion for reargument and denied reargument, dismissed as one taken from a nonappealable order, without costs.
We modify to correct an arithmetic error in the long-form order to avoid an "unwarranted windfall” to counsel (see, Matter of Lewin v New York City Conciliation & Appeals Bd., 88 AD2d 516, affd 57 NY2d 760). The record supports the Surrogate’s determination that the services for which counsel was paid $7,500 were within the scope of services for which this Court ordered payment in quantum meruit in Matter of Kleefeld (168 AD2d 242), while the services in the Regine Kleefeld estate for which counsel was paid an additional amount of approximately $20,000 were not. Concur—Murphy, P. J., Rosenberger, Wallach, Ross and Rubin, JJ.